DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-7 in the reply filed on 12/28/2020 is acknowledged.  The traversal is on the ground(s) that Inventions I and II are not distinct as the former group is directed to an integrated artificial plant wall, and the latter group is directed to a method for preparing the integrated artificial plant wall (Applicant’s Arguments, Page 5).
In regards to Applicant’s arguments, Examiner notes that as set forth in the Restriction Requirement on 10/28/2020, the product (Group I) can be made by another materially different process than that as claimed.  Therefore, Examiner has set forth a proper rationale to show that the inventions are distinct, and Applicant has not provided sufficient evidence on the record to show that the inventions are not distinct.  
Therefore, Applicant’s arguments are not persuasive, and Claims 8-10 are withdrawn.

Priority
Receipt is not acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Chinese Patent Application Number CN 2019/10482270 is not acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claims 1 and 3, the terms “mutually spliced” and “splicing structures” render the claim indefinite.  It is unclear as to what constitutes being mutually spliced or a splicing structure and what does not; additionally, it is unclear as to whether or not the limitation in instant Claim 1 is an optional or required embodiment.
	For purposes of Office examination, the Examiner is interpreting the term to be an optional term, and is unable to apply prior art to the terms “mutually spliced” and “splicing structures”,

	In regards to Claims 2 and 3, the term “intersecting cross-shaped or crossed cross-shaped” renders the claim indefinite.  It is unclear as to what constitutes being “intersecting 
	For purposes of Office examination, the Examiner is interpreting the term to mean that portions of the straight rods may intersect.

	In regards to Claim 6, the phrase “wherein the leaves are arranged in a staggered manner and cover the whole base frame” renders the claim indefinite.  It is unclear as to what constitutes an arrangement being scattered and what does not; therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.  
	For purposes of Office examination, the Examiner is interpreting the phrase to mean that the leaves are arranged to cover the entire perimeter of the whole base frame.

	In regards to Claim 7, the phrase “LDPE, EVA, PVC, TPE, or TPR” renders the claim indefinite.  Narrower limitations indicating specific types of polymers (LDPE, EVA, PVC) are followed by broader limitations of types of polymers (TPE, TPR).  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
For purposes of Office examination, the Examiner is interpreting the phrase to mean that the base frame, artificial plant, or connect rod is made of a plastic material.

In addition to the rejections set forth above, Claims 2-7 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.
Claim Rejections - 35 USC § 102/§103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN 203321067U (Xu).
	In regards to Claim 1, Xu teaches a fence with artificial plants which is used for attaching to the outer surface of the fence (¶2), wherein a fence unit of a square mesh is used (¶7) – corresponding to an integrated artificial plant wall.  Xu further teaches in Figures 1-6 a number of base frames (1) which can be mutually spliced and a number of artificial plants (2, 3) wherein the artificial plants (2, 3) are connected to the base frames (1) via connecting rods (2a), and the 

	In regards to Claim 2, Xu teaches in Figure 6 that the base frame (1) is of a rectangular shape and comprises straight rods forming an outer frame (1) and a number of intersecting cross-shaped or crossed cross-shaped straight rods forming an inner frame (1) – corresponding to the limitations of instant Claim 2.

	In regards to Claim 3, Xu teaches in Figure 7 that the outer frame of the base frame is provided with a number of splicing structures (1e), wherein the number of base frames are mutually spliced via the splicing structures, wherein the inner frame of the base frame is provided with a number of fixing structures 1c arranged at intersecting positions of the cross-shaped or crossed cross-shaped straight rods in the inner frame – corresponding to the limitations of instant Claim 3.

	In regards to Claim 4, Xu teaches in Figure 6 that the artificial plants are leaves, and the connecting rods (2a) have end portions 2b, wherein the connecting rods form simulated petrioles – corresponding to the limitations of instant Claim 4.  Additionally, Examiner notes that the limitations directed to the aesthetics of leaves and petrioles constitute aesthetic design choices.  It is well-settled that matters relating to ornamentation and aesthetic design changes only which have no mechanical function cannot be relied upon to patentably distinguish a claimed invention from prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.04.I.  

In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.04.I.  

	In regards to Claim 6, Xu teaches that the leaves are arranged in a staggered manner (Figure 1); additionally, Xu teaches that the artificial decorative plants are composed of plants of various shapes, types, and sizes (Line 217); one of ordinary skill in the art would have found it obvious to utilize plant coverings to sufficiently cover the base frame.  Additionally, Examiner notes that the aforementioned limitations are aesthetic design choices; it is well-settled that matters relating to ornamentation and aesthetic design changes only which have no mechanical function cannot be relied upon to patentably distinguish a claimed invention from prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.04.I.  

	In regards to Claim 7, Xu does not explicitly teach the material of the base frame, artificial plant, or connecting rod.  However, Xu teaches that it is known in the art to utilize plastic components, such as grid-shaped plastic mesh sheets (Lines 56-57) – corresponding to the .

	Claim 7, in the alternative, is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN 203321067U (Xu) in view of European Patent Application Publication No. EP 0168799 (Tomasello).
	In regards to Claim 7, Xu does not explicitly teach the material of the base frame, artificial plant, or connecting rod.  
	In the related field of artificial plant components, Tomasello teaches a process for producing artificial leaves, where the artificial branched leaf-supporting stem, is made in a single piece, in a plastic material, with branchings (Abstract), wherein the components are commonly thermoplastic materials (Line 4).  Tomasello further teaches that a preselected polymeric material can be used for injection molding and many combination types can be formed (Lines 10-13).
	One of ordinary skill in the art would have found it obvious to have utilized the thermoplastic components of Tomasello within the integrated artificial plant wall of Xu, given that Tomasello teaches that it is well-known in the art to use thermoplastic materials for artificial plant leaves, and also teaches that the material selection and design can allow for molding and a combination of parts.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784